619 So.2d 31 (1993)
William GIBSON, Appellant,
v.
STATE of Florida, Appellee.
No. 92-0597.
District Court of Appeal of Florida, Fourth District.
June 9, 1993.
Rehearing Denied August 5, 1993.
Richard L. Jorandby, Public Defender, and Susan D. Cline, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Dawn S. Wynn, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's sentence as an adult. See § 812.13(2)(a), Fla. Stat. (1991); § 39.022(5)(c)3., Fla. Stat. (1991); Duke v. State, 541 So.2d 1170 (Fla. 1989); Ringel v. State, 352 So.2d 88 (Fla. 4th DCA 1977), adopted, 366 So.2d 758 (Fla. 1978). We also affirm appellant's sentence notwithstanding the trial court's use of an incorrect and erroneously calculated sentencing guidelines scoresheet. We reject the state's concession *32 of error on this point because the trial court sentenced appellant pursuant to a valid plea agreement. See Gainer v. State, 590 So.2d 1001 (Fla. 1st DCA 1991).
AFFIRMED.
DELL and POLEN, JJ., and WALDEN, JAMES H., Senior Judge, concur.